EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (the “Agreement”) made as of the 29th day of December, 2005
by and between, Biolase Technology, Inc. (the “Company”) and Jeffrey W. Jones
(“Executive”).

 

WHEREAS, the Company and Executive wish to enter into a formal employment
contract which will govern the terms and conditions applicable to Executive’s
employment with the Company and will provide certain severance benefits for
Executive in exchange for the Executive’s agreement to abide by the terms and
conditions set forth in this Agreement.

 

NOW, THEREFORE, the parties agree as follows:

 

PART ONE — TERMS AND CONDITIONS OF EMPLOYMENT

 

1. Duties and Responsibilities.

 

A. Executive shall serve as the Chief Technical Officer of the Company and shall
in such capacity report directly to the Company’s President and Chief Executive
Officer. Executive shall perform such duties and functions as may be assigned to
Executive from time to time by the President and Chief Executive Officer of the
Company. Executive shall comply with all proper and reasonable directives and
instructions of the President and Chief Executive Officer of the Company.

 

B. Subject to the exceptions set forth in Paragraph 6., Executive agrees to
devote his full business time and attention to the Company, to use his best
efforts to advance the business and welfare of the Company, to render his
services under this Agreement fully, faithfully, diligently, competently and to
the best of his ability, and not to engage in any other employment activities
while employed by the Company.

 

2. Period of Employment. Executive’s employment with the Company shall be
governed by the provisions of this Agreement for the period commencing
December 29, 2005 (the “Effective Date”), and continuing until this Agreement is
terminated in accordance with the provisions of Paragraph 10. The period during
which Executive’s employment continues in effect shall be referenced as the
“Employment Period.”

 

3. Cash Compensation.

 

A. Executive shall be paid a base salary at the annual rate of not less than two
hundred and fifty thousand dollars ($250,000) per annum (hereinafter “Base
Salary”) during the Employment Period. Executive’s Base Salary shall be paid at
periodic intervals in accordance with the Company’s payroll practices for
salaried employees.

 

B. The Company shall deduct and withhold from the compensation payable to
Executive, including but not limited to Executive’s Base Salary, any and all
applicable Federal, State and local income and employment withholding taxes and
any other amounts required to be deducted or withheld by the Company under
applicable statutes,



--------------------------------------------------------------------------------

regulations, ordinances or orders governing or requiring the withholding or
deduction of amounts otherwise payable as compensation or wages to employees.

 

4. Bonus. Executive shall be entitled to earn an annual Performance Bonus of
one-hundred thousand dollars ($100,000) (the “Performance Bonus Target”) based
on achievement of objective or subjective criteria to be set forth in a separate
writing and established by the Company at or after the time the Company’s 2006
budget is issued. At a minimum, Executive shall earn a guaranteed bonus of
forty-two thousand dollars ($42,000), from which the Company will deduct the
housing allowance paid to Executive by the Company during that same fiscal year
pursuant to Paragraph 6. E. Additionally, Executive may be entitled to earn a
greater performance bonus than the Performance Bonus Target, which shall be
determined within the sole discretion of the Company.

 

5. Fringe Benefits.

 

A. Executive shall, throughout the Employment Period, be eligible to participate
in any and all group term life insurance plans, group health plans, accidental
death and dismemberment plans and short-term disability programs and other
executive perquisites which are made available to the Company’s executives and
for which Executive qualifies. Additionally, the Company shall continue to
provide Executive with a car and pay related expenses, or an auto allowance,
which is meant to reimburse executive for the costs associated with leasing and
maintaining a car in California.

 

B. Executive shall earn and accrue vacation time during the Employment Period in
an amount of no less than four (4) weeks of vacation annually. The Company has
agreed to, pay to Executive any accrued but unused vacation upon Executive
signing this Agreement. Executive shall not be permitted to accrue more than one
and one half (1  1/2) times) the annual vacation entitlement. Once this maximum
has been reached, all further accruals will cease. Vacation accruals will
recommence after Executive has taken vacation and his accrued hours have dropped
below the accrual maximum. Executive will not earn vacation during any unpaid
leaves. If a recognized holiday falls during Executive’s vacation period, it
will not be considered as a vacation day.

 

C. During the Employment Period, Executive shall be authorized to incur
necessary and reasonable travel, entertainment and other business expenses in
connection with his duties hereunder. The Company shall reimburse Executive for
such expenses upon presentation of an itemized account and appropriate
supporting documentation.

 

D. Subject to the offset provision set forth in Paragraph 4, the Company will
pay Executive a housing allowance of three thousand five hundred dollars
($3,500) per month to compensate Executive for expenses related to maintaining a
dual residence away from his permanent residence in Wyoming.

 

E. Executive shall also be entitled to be reimbursed a maximum of five thousand
dollars ($5,000) per annum for travel expenses associated with Executive
traveling to his home in Wyoming. However, should Executive travel through
Wyoming to or from a place of business on behalf of the Company, such travel
expenditures will not be counted towards satisfying the annual travel cap.



--------------------------------------------------------------------------------

6. Restrictive Covenants. During the Employment Period:

 

A. Executive shall devote Executive’s full business time and energy solely and
exclusively to the performance of Executive’s duties, except during periods of
illness or vacation periods. Paragraph 6. C. are allowable exceptions.

 

B. Executive shall not directly or indirectly provide services to or through any
person, firm or other entity except the Company, unless otherwise authorized by
the Board in writing. However, Executive may continue to serve during the
Employment Period as a non-employee member of the board of directors of any
companies for which he so serves on the effective date of this Agreement and may
join the board of directors of other companies in the future with the Board’s
written consent.

 

C. Executive shall not render any services of any kind or character for
Executive’s own account or for any other person, firm or entity without first
obtaining the written consent of each of the Company’s Board members. However,
Executive shall have the right to perform such incidental services as are
necessary in connection with (i) Executive’s private investments, but only if
Executive is not obligated or required to (and shall not in fact) devote any
significant managerial efforts which interfere with the services required to be
performed by him, or (ii) Executive’s charitable or community activities, or
participation in trade or professional organizations, or (iii) Executive’s ranch
and real estate holdings, but only if such incidental services do not interfere
with the performance of Executive’s services.

 

7. Non-Competition. During the Employment Period, Executive shall not directly
or indirectly own, manage, operate, join, control or participate in the
ownership, management, operation or control of, or be employed by or connected
in any manner with, any enterprise which is engaged in any business competitive
with or similar to that of the Company; provided, however, that such restriction
shall not apply to any passive investment representing an interest of less than
two percent (2%) of an outstanding class of publicly-traded securities of any
corporation or other enterprise which is not, at the time of such investment,
engaged in a business competitive with the Company’s business.

 

Executive acknowledges that monetary damages may not be sufficient to compensate
the Corporation for any economic loss which may be incurred by reason of his
breach of the foregoing restrictive covenants. Accordingly, in the event of any
such breach, the Company shall, in addition to the termination of this Agreement
and any remedies available to the Company under other provisions of this
Agreement and/or at law, be entitled to obtain equitable relief in the form of
an injunction precluding Executive from continuing such breach.

 

8. Proprietary Information.

 

A. As a condition of Executive’s receipt of the benefits provided for per this
Agreement, Executive will execute the Company’s Confidential Information and
Assignment of Inventions Agreement, a true and correct copy of which is attached
to this Agreement as Exhibit A.

 

B. Executive’s obligations under this Paragraph 9 shall continue in effect after
the termination of his employment with the Company, whatever the reason or
reasons



--------------------------------------------------------------------------------

for such termination, and Executive acknowledges and agrees that the Company
shall have the right to communicate with any future or prospective employer of
Executive concerning Executive’s continuing obligations under this Paragraph 9.

 

9. Non-Solicitation Of Employees And Customers. Executive agrees that for the
Employment Period and for a period of twenty-four (24) months after termination
of his employment with the Company, he shall not, directly or indirectly,
through any other individual or entity, solicit, entice or induce any employee
of the Company, to cease his or her employment with the Company, and Executive
will not approach any such employee for any such purpose or authorize the taking
of any such action by any other individual or entity. Executive also agree that
for the term of my employment and for a period of twenty-four (24) months after
termination of my employment with the Company, Executive shall not, without the
prior written approval of the Company, directly or indirectly, through any other
individual or entity, solicit, entice or induce any business from any of the
Company’s customers (including actively sought prospective customers) or
suppliers/vendors, the identity of whom, or information concerning, rises to the
level of a “trade secret” within the meaning of the Uniform Trade Secrets Act
(“UTSA”).

 

10. Termination of Employment.

 

A. At Will Employment. Executive’s employment with the Company is at will and
not for a specific term, and may be terminated by either the Company or
Executive at any time, for any reason, with or without Cause, and without prior
notice, except as otherwise provided in Paragraph 10. C. Any contrary
representations, which may have been made to Executive shall be superseded by
this Agreement. This Agreement shall constitute the full and complete agreement
between Executive and the Company on the “at will” nature of Executive’s
employment, which may only be changed in an express written agreement signed by
Executive and a duly authorized officer or director of the Company, as approved
in a written resolution of the Board.

 

B. For purposes of this Agreement, termination for “Cause” shall mean the
involuntary termination of the Executive’s employment for any of the following
reasons:

 

(i) Executive’s conviction by, or entry of a plea of guilty in, a court of
competent jurisdiction for any crime involving any felony punishable by
imprisonment in the jurisdiction involved;

 

(ii) the repeated failure by Executive to perform his duties and functions
hereunder in accordance with the instructions of the Board as embodied in
written resolutions of the Board (provided that such instructions do not require
Executive to take any actions that are unlawful or otherwise improper);

 

(iii) the willful and material breach of this Agreement by Executive if
Executive fails to cure such breach within 30 business days following written
notice from the Company;



--------------------------------------------------------------------------------

(iv) Executive’s conviction by, or entry of a plea of guilty in, a court of
competent jurisdiction, for any act of fraud in connection with his employment
by the Company; or

 

(v) Executive’s death.

 

An involuntary termination of Executive’s employment in any other circumstances
or for any other reason will be a termination “Without Cause.”

 

C. For purposes of this Agreement, resignation for “Good Reason” shall mean the
resignation of employment by Executive within ninety (90) days following the
occurrence of: (i) a change in Executive’s position with the Company which
materially reduces his duties or level of responsibility or amounts to a
compensation reduction; (ii) any requirement that Executive relocate (on a
regular basis) his place of employment to an office outside of Orange County,
California, provided such reduction, change or relocation is effected by the
Company without his written consent. In order for Executive to resign for Good
Reason, as defined herein, Executive must provide thirty (30) day’s advance
written notice of such resignation to the Company. Further, Executive agrees
that should the Company remedy the basis for such resignation prior to the
expiration of such thirty (30) days notice period, then Executive may not resign
for Good Reason.

 

D. Upon the termination of Executive’s employment for any reason during the
Employment Period, Executive shall be paid all salary (through the end of the
Employment Period), prorated incentive pay to the extent that the bonus criteria
has been satisfactorily achieved as specified in Paragraph 4, unpaid business
expenses, and unused vacation earned through the date of such termination.

 

PART TWO — SEVERANCE BENEFITS

 

11. Benefit Entitlement. Executive shall be entitled to receive the severance
benefits specified in Paragraph 12 in the event the Company involuntarily
terminates Executive’s employment other than for Cause or Executive resigns for
Good Reason (providing the notice and allowing the Company to cure as provided
in Paragraph 10. C.) and Executive properly executes, and does not revoke or
attempt to revoke, a bilateral release of claims against the Company, its Board,
its affiliates, and their employees and agents substantially in the form of
Exhibit B (the “Mutual Release”). Upon Executive executing the Mutual Release,
the Company agrees to execute the same, releasing any claims it may have against
Executive, his heirs, his representatives, predecessors, successors, assigns,
spouses, heirs, executors and trustees as set forth in the Mutual Release. Under
no circumstances shall any severance benefits be payable pursuant to this Part
Two if Executive’s employment is terminated for Cause or Executive resigns for
something other than Good Reason (as such term is defined in Paragraphs 10. B.
and C., respectively).

 

12. Nature of Severance Benefits. Immediately upon execution of the Mutual
Release, and provided that Executive does not exercise any right he may have to
revoke the Release within the statutory time frame for doing so, Executive shall
be paid a lump sum equal to one (1) years worth of his annual Base Salary in
effect for him under Paragraph 3. A. at



--------------------------------------------------------------------------------

the time of his involuntary termination Without Cause or his resignation for
Good Reason (currently calculated at two hundred fifty thousand dollars
($250,000). Such lump sum payment shall be subject to all applicable withholding
requirements as set forth in Paragraph 3. B.

 

The benefit provided Executive under this Paragraph 12 is the only severance
benefits to which Executive is entitled upon the termination of his employment
with the Company, and no other benefits shall be provided to Executive by the
Company pursuant to any other severance plan or program of the Company.
Executive acknowledges and agrees that but for his execution of this Agreement,
he would not be entitled to such benefits.

 

PART THREE — MISCELLANEOUS PROVISIONS

 

13. Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and shall be binding upon, the Company, its successors and assigns.

 

14. Creditor Status. The benefits to which Executive may become entitled under
Part Two of this Agreement shall be paid, when due, from the Company’s general
assets, and no trust fund, escrow arrangement or other segregated account shall
be established as a funding vehicle for such payments. Executive is not waiving
any rights he may have to collect any monies due to Executive under this
Agreement in the same manner as any other employee of the Company would have.

 

15. Notices.

 

A. Any and all notices, demands or other communications required or desired to
be given by any party shall be in writing and shall be validly given or made to
another party if served either personally or if deposited in the United States
mail, certified or registered, postage prepaid, return receipt requested. If
such notice, demand or other communication shall be served personally, service
shall be conclusively deemed made at the time of such personal service. If such
notice, demand or other communication is given by mail, such notice shall be
conclusively deemed given forty-eight (48) hours after the deposit in the United
States mail addressed to the party to whom such notice, demand or other
communication is to be given as follows:

 

To the Company:

 

981 Calle Amanecer

San Clemente, California 92673

 

To Executive:

 

Jeffrey W. Jones

P.O. Box 57, 12898 State Highway 410

Robertson, Wyoming 82944



--------------------------------------------------------------------------------

B. Both parties agree that if notice is by mail, then in good faith, the party
giving notice will attempt to contact the other by their last known phone number
and email address, to ensure notice was received.

 

C. Any party may change its address for the purpose of receiving notices,
demands and other communications by a written notice given in the described
manner to the other party.

 

16. Governing Document. This Agreement constitutes the entire agreement and
understanding of the Company and Executive with respect to the terms and
conditions of Executive’s employment with the Company and the payment of
severance benefits and supersedes all prior and contemporaneous written or
verbal agreements and understandings between Executive and the Company relating
to such subject matter. This Agreement may only be amended by written instrument
signed by Executive and an officer of the Company specifically authorized by the
Board for such purpose. Any and all prior agreements, understandings or
representations relating to the Executive’s employment with the Company are
terminated and cancelled in their entirety and are of no further force or
effect.

 

17. Governing Law. The provisions of this letter agreement will be construed and
interpreted under the laws of the State of California applicable to agreements
executed and to be wholly performed within the State of California. If any
provision of this Agreement as applied to any party or to any circumstance
should be adjudged by a court of competent jurisdiction to be void or
unenforceable for any reason, the invalidity of that provision shall in no way
affect (to the maximum extent permissible by law) the application of such
provision under circumstances different from those adjudicated by the court, the
application of any other provision of this Agreement, or the enforceability or
invalidity of this Agreement as a whole. Should any provision of this Agreement
become or be deemed invalid, illegal or unenforceable in any jurisdiction by
reason of the scope, extent or duration of its coverage, then such provision
shall be deemed amended to the extent necessary to conform to applicable law so
as to be valid and enforceable or, if such provision cannot be so amended
without materially altering the intention of the parties, then such provision
will be stricken and the remainder of this Agreement shall continue in full
force and effect.

 

18. Arbitration. Any controversy, claim or dispute between the parties directly
or indirectly concerning this Agreement, or the breach or subject matter hereof,
including, but not limited to, the granting, terms, vesting or exercisability of
the Option Shares, shall be finally settled by arbitration held in Orange
County, California. The arbitration will be held under the auspices of either
the American Arbitration Association (“AAA”) or Judicial Arbitration & Mediation
Services, Inc. (“J•A•M•S”), with the designation of the sponsoring organization
to be made by the party who did not initiate the claim. The arbitration shall be
in accordance with the AAA’s then-current employment arbitration procedures (if
AAA is designated) or the then-current J•A•M•S employment arbitration rules (if
J•A•M•S is designated). The arbitrator shall be either a retired judge, or an
attorney licensed to practice law in the state in which the arbitration is
convened (the “Arbitrator”). The Arbitrator shall have jurisdiction to hear and
rule on pre-hearing disputes and is authorized to hold pre-hearing conferences
by telephone or in person, as the Arbitrator deems necessary. The Arbitrator
shall have the authority to entertain a motion to dismiss, demurrer, and/or a
motion for summary judgment by any party and shall apply the standards governing
such motions under the



--------------------------------------------------------------------------------

applicable rules of civil procedure. The Arbitrator shall render a written award
and opinion which reveals, however briefly, the essential findings and
conclusions on which the award is based. The arbitration shall be final and
binding upon the parties, except as otherwise provided for by the law applicable
to review of arbitration decisions/awards. Either party may bring an action in
any court of competent jurisdiction to compel arbitration under this Agreement
and/or to enforce an arbitration award. The Company will pay the Arbitrator’s
fees and any other fees, costs or expenses unique to arbitration, including the
filing fee, the fees and costs of the Arbitrator, and rental of a room to hold
the arbitration hearing. However, if Executive is the party initiating the
claim, Executive shall be responsible for contributing an amount equal to the
filing fee to initiate a claim in the court of general jurisdiction in the state
which Executive is (or was last) employed by the Company. Each party shall pay
for its, his or her, own costs and attorneys’ fees, if any. However, if any
party prevails on a statutory claim which entitles the prevailing party to
attorneys’ fees and/or costs, or if there is a written agreement providing for
fees and/or costs, the Arbitrator may award reasonable fees and/or costs to the
prevailing party in accordance with such fee-shifting statute or agreement.

 

19. Remedies. All rights and remedies provided pursuant to this Agreement or by
law shall be cumulative, and no such right or remedy shall be exclusive of any
other. A party may pursue any one or more rights or remedies provided by this
Agreement or may seek damages or specific performance in the event of another
party’s breach or may pursue any other remedy by law or equity, whether or not
stated in this Agreement.

 

20. Counterparts. This Agreement may be executed in more than one counterpart,
each of which shall be deemed an original, but all of which together shall
constitute but one and the same instrument.

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day and year written above.

 

BIOLASE TECHNOLOGY, INC.

/s/ Richard L. Harrison

By:

 

Richard L. Harrison

Title:

 

EVP & CFO

JEFFREY W. JONES

/s/ Jeffrey W. Jones



--------------------------------------------------------------------------------

EXHIBIT A TO

 

JEFFREY W. JONES EMPLOYMENT AGREEMENT

 

DATED DECEMBER 29, 2005

 

BIOLASE TECHNOLOGY, INC.

 

PROPRIETARY INFORMATION AGREEMENT

 

As an employee of BioLase Technology, Inc., its subsidiary or its affiliate
(together, the “Company”), and in consideration of the compensation now and
hereafter paid to me, I agree to the following:

 

1) Maintaining Confidential Information

 

a) Company Information. I agree at all times during the term of my employment
and thereafter, except for the benefit of the Company, to hold in the strictest
confidence, and not to use or to disclose to any person, firm or corporation
without written authorization of the Board of Directors of the Company, any
trade secrets, confidential knowledge, data or other proprietary information
relating to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any Business of the Company or any of its clients,
consultants or licensees.

 

b) Former Employer Information. I agree that I will not, during my employment
with the Company, improperly use or disclose any proprietary information or
trade secrets of my former or concurrent employers or companies, if any, and
that I will not bring onto the premises of the Company any unpublished document
or any property belonging to my former or concurrent employers or companies, if
any, unless consented to in writing by said employers or companies.

 

c) Third Party Information. I recognize that the Company has received and in the
future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree that I owe the Company and such third parties, during the term
of my employment and thereafter, a duty to hold all such confidential and
proprietary information in the strictest confidence and not to disclose it to
any person, firm or corporation (except as necessary in carrying out my work for
the Company consistent with the Company’s agreement with such third party) or to
use it for the Company’s benefit of anyone other than for the Company or such
third party (consistent with Company’s agreement with such third party) without
the express written authorization of the Board of Directors of the Company.

 

2) Retaining and Assigning Inventions and Original Works

 

a) Inventions and Original Works Assigned to the Company. I agree that I will
promptly make full written disclosure to the Company, will hold in trust for the
sole right



--------------------------------------------------------------------------------

and benefit of the Company, and will and hereby do assign to the Company all my
right, title, and interest in and to any and all inventions, original works of
authorship, developments, improvements or trade secrets which I may solely or
jointly conceive or develop or reduce to practice, or cause to be conceived or
developed or reduced to practice, during the period of time I am in the employ
of the Company related to the Business of the Company. For purposes of this
Agreement, the “Business of the Company” is defined a dental lasers, ophthalmic
lasers for Presbyopia, and such other expansions related to the Business of the
Company or entirely new markets the Company may enter during the term of my
employment. I recognize, however, that Section 2870 of the California Labor Code
(as set forth in Exhibit B attached hereto) exempts from assignment under this
provision any invention as to which I can prove the following:

 

  (i) It was developed entirely on my own time; and

 

  (ii) No equipment, supplies, facilities or trade secrets of the Company were
used in its development; and

 

  (iii) It did not relate, at the time of its conception or its reduction to
practice, to the Business of the Company or to the Company’s actual or
demonstrably anticipated research and development; and

 

  (iv) It did not result from any work performed by me for the Company.

 

I acknowledge that all original works of authorship which are made by me (solely
or jointly with others) within the scope of my employments and which are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act (17 USCA, Section 101).

 

b) Inventions Assigned to the United States. I agree to assign to the United
States government all my right, title, and interest in and to any and all
inventions, original works of authorship, developments, improvements or trade
secretes whenever such full title is required to be in the United States by a
contract between the Company and the United States or any of its agencies.

 

c) Obtaining Letters Patent, Copyrights and Mask Work Rights. I agree that my
obligation to assist the Company to obtain United States of foreign letters
patent, copyrights, or mask work rights covering inventions, works of
authorship, and mask works, respectively, assigned hereunder to the Company
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate for time actually spent by me at the
Company’s request on such assistance. If the Company is unable because of my
mental or physical incapacity or for any other reason to secure my signature to
apply for or to pursue any application for any United States or foreign letters
patent, copyright, or mask rights covering inventions or other rights assigned
to the Company as above, then I hereby irrevocably designate and appoint the
Company and its duly authorized officers and agents as my agent and attorney in
fact, to act for and in my behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent, copyrights, and mask work rights
with the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company any and all claims, of any nature



--------------------------------------------------------------------------------

whatsoever, which I now or may hereafter have for infringement of any patents,
copyrights, or mask work rights resulting from such application assigned
hereunder to the Company.

 

d) Exception to Assignments. I understand that the provisions of this Agreements
requiring assignment to the Company do not apply to any invention which
qualifies fully under the provisions of Section 2870 of the California Labor
Code, a copy of which is attached hereto as Exhibit B. I understand that the
Company will keep in confidence and will not disclose to third parties without
my consent any confidential information disclosed in writing to the Company
relating to inventions that qualify fully under the provisions of Section 2870
of the California Labor Code.

 

3) Returning Company Documents. I agree that to my best efforts, at the time of
leaving the employ of the Company, I will deliver to the Company (and will not
keep in my possession or deliver to anyone else) any and all devices, records,
data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any aforementioned items belonging to the Company,
its successors or assigns, which constitutes a trade secret(s) and/or
proprietary information of the Company. In the event of the termination of my
employment, I agree to sign and deliver the “Termination Certification” attached
hereto as Exhibit B.

 

4) Representations. I agree to execute any proper oath or verify any proper
document required to carry out the terms of this Agreement. I represent that my
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence proprietary information acquired by me in confidence or in
trust prior to my employment by the Company. I have not entered into, and I
agree I will not enter into, any oral or written agreement in conflict herewith.

 

5) General Provisions

 

a) Governing Law. This Agreement will be governed by the laws of the State of
California.

 

b) Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us. No modification of or amendment to
this Agreement, nor any waiver of any rights under this agreement, will be
effective unless in writing signed by the party to be charged. Any subsequent
change or changes in my duties, salary or compensation will not affect the
validity or scope of this Agreement.

 

c) Severability. If one or more of the provisions in this Agreement are deemed
void by law, then the remaining provisions will continue in full force and
effect.

 

d) Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, its assigns, and any third parties for
which the company has developed proprietary technology.



--------------------------------------------------------------------------------

e) At-Will Employment. I acknowledge that this agreement is not intended and
does not constitute a contract between me and the Company limiting the rights of
either of us to terminate my employment by the Company at any time for any
reason with or without cause.

 

f) Notification to New Employer. In the event that I leave the employ of the
Company, I hereby grant consent to notification by the Company to my new
employer about my rights and obligations under this agreement.

 

Date: 12-29-05

 

/s/ Jeffrey W. Jones

Signature

Jeffrey W. Jones

Name of Employee (typed or printed)

 

/s/ Roberta Law

Witness



--------------------------------------------------------------------------------

EXHIBIT A

 

CALIFORNIA LABOR CODE SECTION 2870

 

EMPLOYMENT AGREEMENTS; ASSIGNMENT OF RIGHTS

 

“(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

  1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual demonstrably anticipated research or
development of the employee.

 

  2) Result from any work performed by the employee for the employer.

 

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”



--------------------------------------------------------------------------------

EXHIBIT B

 

BIOLASE TECHNOLOGY, INC.

 

TERMINATION CERTIFICATION

 

This is to certify that based on a reasonably diligent search by me, and to the
best of my knowledge, I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items which is a trade secret and/or proprietary information belonging to
BioLase Technology, Inc., its subsidiaries, affiliates, successors or assigns
(together, the “Company”).

 

I further certify that, to the best of my knowledge, I have complied with all
the terms of the Company’s Employee Proprietary Information Agreement signed by
me.

 

I further agree that, in compliance with the Employee Proprietary Information
Agreement, I will preserve as confidential all trade secrets, confidential
knowledge, data or other proprietary information relating to products,
processes, know-how, designs, formulas, developmental or experimental work,
computer programs, data bases, other original works of authorship, customer
lists, business plans, financial information or other subject matter pertaining
to any Business of the Company or any of its clients, consultants or licensees
which is proprietary and/or confidential information to the Company.

 

Date: ____________________

 

 

(Employee’s Signature)

 

(Type/Print Employee’s Name)



--------------------------------------------------------------------------------

EXHIBIT B TO

 

JEFFREY W. JONES EMPLOYMENT AGREEMENT

 

DATED DECEMBER 29, 2005

 

MUTUAL RELEASE AND WAIVER OF CLAIMS

 

In consideration of the payments and other benefits set forth in the Employment
Agreement dated December 29, 2005 (the “Agreement”), to which this form shall be
deemed to be attached, Biolase Technology, Inc. (the “Company”) and Jeffrey W.
Jones (“Executive”) hereby agree to the following mutual release and waiver of
claims (“Release and Waiver”).

 

In exchange for the consideration provided to Executive by the Agreement that
Executive is not otherwise entitled to receive, Executive hereby generally and
completely releases the Company and its directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to my
signing this Release and Waiver. This general release includes, but is not
limited to: (1) all claims arising out of or in any way related to Executive’s
employment with the Company or the termination of that employment; (2) all
claims related to Executive’s compensation or benefits from the Company,
including salary, bonuses, commissions, vacation pay, expense reimbursements,
severance pay, fringe benefits, stock, or any other ownership interests in the
Company; (3) all claims for breach of contract, wrongful termination, and breach
of the implied covenant of good faith and fair dealing; (4) all tort claims,
including claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; and (5) all federal, state, and local statutory
claims, including claims for discrimination, harassment, retaliation, attorneys’
fees, or other claims arising under Title VII of the 1964 Civil Rights Act, as
amended, the Age Discrimination in Employment Act, the California Fair
Employment and Housing Act, the Equal Pay Act of 1963, as amended, the
provisions of the California Labor Code, the Americans with Disabilities Act,
the Fair Labor Standards Act, the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), the Sarbanes-Oxley Act of 2002, and any other state,
federal, or local laws and regulations relating to employment and/or employment
discrimination. The only exceptions are claims Executive may have for
unemployment compensation and worker’s compensation, Base Salary (through the
date of termination), prorated incentive pay to the extent that the bonus
criteria has been satisfactorily achieved as specified in Paragraph 4 of the
Agreement, outstanding business expenses, and unused vacation earned through the
date of termination of Executive.

 

In consideration of Executive’s release of claims as set forth above, the
Company, on behalf of itself and each of its respective officers, directors,
shareholders, employees, attorneys, partners, associates, agents,
representatives, predecessors, successors, assigns,



--------------------------------------------------------------------------------

and anyone who could claim by or through them, past, present and future, hereby
unconditionally and irrevocably releases and forever discharge Executive, his
representatives, predecessors, successors, assigns, spouses, heirs, executors
and trustees, past, present and future, from any and all claims, demands, causes
of action, damages and expenses, whether known or unknown, suspected or
unsuspected, with respect to (1) all claims arising out of or in any way related
to Executive’s employment with the Company or the termination of that
employment; and (2) all claims related to Executive’s compensation or benefits
from the Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, or any other ownership
interests in the Company. By this release of claims, the Company is not
releasing Executive from his continuing obligations under the Proprietary
Information and Inventions Agreement dated December 29, 2005 (the “Proprietary
Information Agreement”) and the non-solicitation provisions set forth in
Paragraph 9 of the Agreement.

 

Both Executive and the Company expressly waive and relinquish any and all rights
and benefits they now have or may have in the future under the terms of
Section 1542 of the Civil Code of the State of California, which sections reads
in full as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

Notwithstanding said Code Section, and subject to the continuing obligations
under the Proprietary Information and Inventions Agreement and the
non-solicitation provisions set forth in Paragraph 9 of the Agreement, the
Parties knowingly and voluntarily waive the provisions of Section 1542 as well
as any other statutory or common law provisions of similar effect and
acknowledge and agrees that this waiver is an essential part of this Agreement.

 

Executive acknowledges that, among other rights, Executive is waiving and
releasing any rights Executive may have under ADEA, that this Release and Waiver
is knowing and voluntary, and that the consideration given for this Release and
Waiver is in addition to anything of value to which Executive was already
entitled as an executive of the Company. Executive further acknowledge that
Executive has been advised, as required by the Older Workers Benefit Protection
Act, that: (a) the release and waiver granted herein does not relate to claims
under the ADEA which may arise after this Release and Waiver is executed;
(b) Executive has the right to consult with an attorney prior to executing this
Release and Waiver (although Executive may choose voluntarily not to do so); and
(c) Executive has twenty-one (21) days from the date of termination of
Executive’s employment with the Company in which to consider this Release and
Waiver (although Executive may choose voluntarily to execute this Release and
Waiver earlier); (d) Executive has seven (7) days following the execution of
this Release and Waiver to revoke his consent to this Release and Waiver; and
(e) this Release and Waiver shall not be effective until the seven (7) day
revocation period has expired.



--------------------------------------------------------------------------------

Executive acknowledges his continuing obligations under the Proprietary
Information and Inventions Agreement and the non-solicitation provisions set
forth in Paragraph 9 of the Agreement. Nothing contained in this Release and
Waiver shall be deemed to modify, amend or supersede the obligations set forth
in that agreement.

 

By signing this Release and Waiver, Executive hereby represents that he is not
aware of any affirmative conduct or the failure to act on the part of the
Company, its officers, directors, and/or employees concerning the Company’s
business practices, its reporting obligations, its customers and/or prospective
customers, its products, and/or any other any other aspect of the Company’s
business, which Executive has any reason to believe rises to the level of
unfair, improper and/or unlawful conduct pursuant to any state or federal law,
rule, regulation or order, including, but not limited to, any rule, regulation
or decision promulgated or enforced by the Securities and Exchange Commission,
or which has been promulgated or enforced by any other state or federal office
or administrative body pursuant to the Sarbanes-Oxley Act of 2002.

 

With the exception of the terms set forth in the Proprietary Information
Agreement and the non-solicitation provisions set forth in Paragraph 9 of the
Agreement, this Mutual Release and Waiver constitutes the complete, final and
exclusive embodiment of the entire agreement between the Company and Executive
with regard to the subject matter hereof. Executive is not relying on any
promise or representation by the Company that is not expressly stated herein and
the Company is not relying on any promise or representation by Executive that is
not expressly stated herein. This Mutual Release and Waiver may only be modified
by a writing signed by both Executive and a duly authorized officer of the
Company.

 

The Company and Executive agree that for a period of ten (10) years after
Executive’s employment with the Company ceases, they will not, in any
communication with any person or entity, including any actual or potential
customer, client, investor, vendor, or business partner of the Company, or any
third party media outlet, make any derogatory or disparaging or critical
negative statements – orally, written or otherwise – against the other, or
against the Executive’s affiliates, any of the Company’s directors, officers,
agents, employees, or contractors. The parties acknowledge and agree that the
obligation on the part of the Company not to make any derogatory statements as
set forth in this paragraph shall only apply to the Company’s officers and
directors.

 

The parties agree that this Mutual Release does not in any way compromise or
lessen Executive’s rights to be indemnified by the Company or otherwise be
covered under any applicable insurance policies that Executive would otherwise
be entitled to receive and/or be covered by.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

The parties agree that in no way does this mutual release of claims preclude
Executive from enforcing his ownership rights pertaining to any stock or stock
options which may have been purchased by Executive or granted to Executive by
the Company pursuant to a written stock option grant and/or as memorialized in a
written Board Resolution (and as reported periodically in the Company’s proxy
statements).

 

BIOLASE TECHNOLOGY, INC.

By:

   

Title:

   

Dated: ________________

 

Dated: ________________

 

 

Jeffrey W. Jones